Citation Nr: 9911463	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-27 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bilateral pes planus.




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel






INTRODUCTION

The veteran had active service from April 1991 to July 1994.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
in March 1995 that denied the claimed benefits.  The veteran 
later moved and the file was transferred to the San Diego, 
California, RO.

In October 1998, a hearing was held at the RO before C. W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  In this regard, during a hearing before a 
Member of the Board in October 1998, the veteran stated that 
she had been on active duty for training from approximately 
February 1990 to June 1990.  The veteran's DD 214 indicates 
that she had 4 months and 8 days of active service prior to 
her active service from April 1991 to July 1994.  No 
verification of the prior active duty for training is 
contained in the record, nor has the RO considered the 
question of service connection based on the period of active 
duty for training.  During the course of the hearing in 
October, the veteran did testify that she had problems with 
her feet during this period of active duty for training.

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should attempt to verify the 
period of active duty for training cited 
by the veteran in her October 1998 Board 
hearing and which occurred approximately 
from February 1990 to June 1990.  The RO 
should then request all service medical 
records concerned with that period of 
service and associate any previously 
unobtained records with the claims file.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim to specifically include 
the question of whether service 
connection is in order based on the 
period of active duty for training and, 
if the decision remains adverse to the 
veteran, provide her with a supplemental 
statement of the case and the applicable 
time to respond. 

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


